Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 14, 2018

The Court of Appeals hereby passes the following order:

A19A0315, A19A0316. SANCHEZ v. THE STATE.

      This appeal was docketed on August 31, 2018, such that pro se appellant Jose
Sanchez’s initial briefs were due on September 20, 2018. See Court of Appeals Rule
23 (a) (an appellant’s brief “shall be filed within 20 days after the appeal is
docketed”). On September 26, 2018, this Court ordered Sanchez to file his initial
briefs by October 25. On October 15, Sanchez moved for an additional extension to
time on the ground that a prison search on October 3 had destroyed his files,
including his copies of the proceedings below. We granted an extension until
December 7, 2018, but noted that no further extensions would be granted “in the
absence of providential cause.”


      As of December 14, 2018, Sanchez has not filed his initial briefs or any other
motion or notice concerning these appeals. Pursuant to Reese v. State, 216 Ga. App.
773 (456 SE2d 271) (1995), and Rowland v. State, 264 Ga. 872 (452 SE2d 756)
(1995), we therefore DISMISS Sanchez’s appeals. Reese, 216 Ga. App. at 774-775.


      If you have decided you do not want to appeal, you need not do anything
      more. However, if you do still want to appeal, you may have the right to
      an OUT-OF-TIME APPEAL – but YOU MUST TAKE ACTION to
      exercise that right by moving for an out-of-time appeal in the trial court.
      If your motion for an out-of-time appeal is granted, the trial court should
      appoint another attorney for you if you want one and cannot pay for one.
      If your motion for an out-of-time appeal is denied, you may appeal that
      denial to this court within thirty (30) days of the trial court’s decision.


Id.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/14/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.